1 Reported in 219 N.W. 457.
The principal purpose of this action was to annul for want of jurisdiction certain judgments which, so long as they stand, are a bar to plaintiff's claim of title to the real estate involved in Matchan v. Phoenix Land Inv. Co. 159 Minn. 132,198 N.W. 417. A related case is Betcher v. Midland Nat. Bank,167 Minn. 484, 209 N.W. 325.
The answers, if true, show that plaintiff's claim is utterly baseless. The replies did not meet by denial or avoidance the allegations of the answers which are fatal to plaintiff's alleged cause of action. In consequence, the replies were stricken as sham and frivolous and judgment ordered for defendants. Plaintiff appeals from the judgment.
The record discloses that plaintiff made no showing in opposition to the motion to strike its replies and for judgment which could *Page 402 
have prevented the granting of that motion. See Investors Sec. Co. v. Bohanon, 168 Minn. 471, 210 N.W. 590, and cases cited. It is too clear for argument that there was no issue to try and that the appeal serves only the purpose of delay. It is frivolous and must be dismissed. See Bardwell-Robinson Co. v. Brown, 57 Minn. 140, 58 N.W. 872; Callaghan v. U. P. R. Co.148 Minn. 482, 182 N.W. 1004; 4 C.J. 1125.
Appeal dismissed.